Case 17-37223        Doc 27     Filed 04/22/19     Entered 04/22/19 15:59:15          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 37223
         Clinton R Ward

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/15/2017.

         2) The plan was confirmed on 02/05/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-37223             Doc 27         Filed 04/22/19    Entered 04/22/19 15:59:15                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $3,720.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $3,720.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,139.75
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $169.72
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,309.47

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 American InfoSource LP                  Unsecured         519.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured         496.08        306.27          306.27           0.00       0.00
 American InfoSource LP as agent for     Unsecured         382.00        518.67          518.67           0.00       0.00
 AmeriCash Loans                         Unsecured         656.00           NA              NA            0.00       0.00
 AT T U-Verse                            Unsecured         165.00           NA              NA            0.00       0.00
 ATT Mobility                            Unsecured      1,603.00            NA              NA            0.00       0.00
 Cerastes LLC                            Unsecured         400.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      7,781.00       8,483.97        8,483.97           0.00       0.00
 Commonwealth Edison Company             Unsecured      1,450.00       3,702.33        3,702.33           0.00       0.00
 Credit Acceptance Corp                  Unsecured      8,748.00       3,504.96        3,504.96           0.00       0.00
 Credit Management, Inc.                 Unsecured      1,457.00            NA              NA            0.00       0.00
 DVRA Billing                            Unsecured         500.00           NA              NA            0.00       0.00
 Escallate LLC                           Unsecured         717.00           NA              NA            0.00       0.00
 Express Furniture                       Unsecured      4,462.00       5,269.38        5,269.38           0.00       0.00
 Fingerhut/CIT Bank                      Unsecured         146.00           NA              NA            0.00       0.00
 Illinois Lending                        Unsecured         489.00           NA              NA            0.00       0.00
 Illinois Tollway                        Unsecured      3,745.00       4,299.70        4,299.70           0.00       0.00
 IRS Priority Debt                       Priority          220.00           NA              NA            0.00       0.00
 Midstate Collection Solutions           Unsecured         219.00        219.28          219.28           0.00       0.00
 NCO Financial Systems, Inc              Unsecured      1,102.00            NA              NA            0.00       0.00
 Peoples Gas                             Unsecured      3,275.00            NA              NA            0.00       0.00
 Peritus Portfolio Services              Unsecured      9,777.24            NA              NA            0.00       0.00
 Resurgent Capital Services              Unsecured      1,386.00       3,775.18        3,775.18           0.00       0.00
 Seventh Avenue                          Unsecured         435.00        435.71          435.71           0.00       0.00
 SIR Finance Corporation                 Unsecured      2,538.00       3,867.30        3,867.30           0.00       0.00
 Sprint                                  Unsecured      1,420.00         555.70          555.70           0.00       0.00
 Stellar Recovery Inc.                   Unsecured         726.00           NA              NA            0.00       0.00
 TCF National BANK                       Unsecured         515.00           NA              NA            0.00       0.00
 Triangle Auto Sales                     Secured        3,700.00           0.00        3,700.00        908.26     502.27
 Weinstein & Riley PS                    Unsecured         350.00           NA              NA            0.00       0.00
 Weinstein & Riley PS                    Unsecured         350.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-37223           Doc 27   Filed 04/22/19    Entered 04/22/19 15:59:15                  Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim        Claim         Principal        Int.
 Name                               Class    Scheduled        Asserted     Allowed          Paid           Paid
 Weinstein & Riley PS            Unsecured         510.00             NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                 Interest
                                                             Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00             $0.00                    $0.00
       Mortgage Arrearage                                       $0.00             $0.00                    $0.00
       Debt Secured by Vehicle                              $3,700.00           $908.26                  $502.27
       All Other Secured                                        $0.00             $0.00                    $0.00
 TOTAL SECURED:                                             $3,700.00           $908.26                  $502.27

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                $0.00                 $0.00                $0.00
        All Other Priority                                      $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                            $34,938.45                    $0.00                $0.00


 Disbursements:

          Expenses of Administration                             $2,309.47
          Disbursements to Creditors                             $1,410.53

 TOTAL DISBURSEMENTS :                                                                            $3,720.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-37223        Doc 27      Filed 04/22/19     Entered 04/22/19 15:59:15            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
